1616DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
Applicant argues that the references Park et al [US 2018/0297511 A1] does not teach or discloses “A method for illuminating a path for an object by a vehicle having one or more lights mounted to a passenger side of the vehicle having an adjustable beam projection for selectively illuminating areas forward, side, and rearward of the vehicle, the method comprising the steps of: identifying a presence of an object, wherein the object is external to the vehicle; determining object movement information of the object; and illuminating an area for the object using the one or more lights mounted to the passenger side of the vehicle based on the object movement information.” (see page 8-10).
Examiner disagrees:
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The newly prior art Lin et al [US 2009/0013922 A1] is cited in this office action
As broadly as claimed, Lin in view of Park discloses a method for illuminating a path for an object (Paragraph [0020]) by a vehicle (Fig. 2, 20) having one (Fig. 1-5, 12-13) or more lights mounted to a passenger side of the vehicle (Fig. 2, 20) having an adjustable beam projection for selectively illuminating areas (Paragraph [0008 & 0016] “the lens body 13 in the embodiment is provided on the casing 11, able to be adjusted for light projection angle and either mounted by a metal seat 14 or stuck on appropriate area of an automobile 20” and claim 5 “wherein the lens body is formed as cylindrical shape and installed on a casing to enable a driver to adjust the light projection angle;”) forward (Paragraph [0020]), side, and rearward  of the vehicle (Fig. 2, 20), the method comprising the steps of: 

    PNG
    media_image1.png
    602
    705
    media_image1.png
    Greyscale

Park does not specify identifying a presence of an object, wherein the object is external to the vehicle; determining object movement information of the object; and illuminating an area for the object using the one or more lights mounted to the passenger side of the vehicle based on the object movement information.
Park in Fig. 7 discloses identifying a presence of an object (Paragraph [0167]), wherein the object (Fig. 20a, 911 and 102) is external to the vehicle (Fig. 20a, 100); determining object movement (Paragraph [0161]) information of the object (Fig. 20a, 911 and 102); and illuminating an area (Fig. 20a, 900 and 912) for the object (Fig. 20a, 911 and 102) using the one or more lights mounted to the passenger side of the vehicle (Fig. 20a, right headlamp on passenger side) based on the object movement information (Paragraph [0153-158 & 0332 & 0518]).

    PNG
    media_image2.png
    533
    794
    media_image2.png
    Greyscale

using the one or more lights mounted to the passenger side of the vehicle based on the object movement information for purpose of determination that the region of the beam pattern corresponds to a recognizable object associated with safety of the vehicle as disclosed by Park (Paragraph [0017]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sorokin [US 2019/0337442 A1] (see paragraph [0070-78]).

    PNG
    media_image3.png
    520
    475
    media_image3.png
    Greyscale


Huang [US 9,896,107 B1] Column 2 in lines 30-67 “each light source projector 22 having a corresponding positional actuator 23. Similarly, the vehicle 10 also includes a bank of light source projectors 26 on a front portion of the vehicle, with each light source projector 26 having a corresponding positional actuator 27. Additionally or alternatively, light source projectors can be positioned at other locations on the vehicle 10. In particular, while the bank of light source projectors 26 are shown on a right side of the vehicle 10, a similar bank of light source projectors 26 may be positioned on the left side of the vehicle. The controller 20 can control the positional actuators 23, 27 to project laser lines and graphics onto the roadway beside and/or in front of the vehicle 10,”

    PNG
    media_image4.png
    675
    535
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    594
    482
    media_image5.png
    Greyscale



Alberti [US 2007/0053195 A1] see Fig. 2 to 14

    PNG
    media_image6.png
    560
    882
    media_image6.png
    Greyscale








Shimaoka et al [US 2008/0175012 A1]

    PNG
    media_image7.png
    895
    601
    media_image7.png
    Greyscale

Suzuki et al [US 10,300,846 B2]


    PNG
    media_image8.png
    733
    504
    media_image8.png
    Greyscale

Kahler et al [US 2012/0044090 A1]

    PNG
    media_image9.png
    308
    508
    media_image9.png
    Greyscale

Rennick et al [US 2005/0117364 A1]

    PNG
    media_image10.png
    496
    568
    media_image10.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 9, 10, 11, 12, 14, 16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al [US 2009/0013922 A1] in view of Park et al [US 2018/0297511 A1].
In regards to claim 1. Lin discloses a method for illuminating a path for an object (Paragraph [0020]) by a vehicle (Fig. 2, 20) having one (Fig. 1-5, 12-13) or more lights mounted to a passenger side of the vehicle (Fig. 2, 20) having an adjustable beam projection for selectively illuminating areas (Paragraph [0008 & 0016] “the lens body 13 in the embodiment is provided on the casing 11, able to be adjusted for light projection angle and either mounted by a metal seat 14 or stuck on appropriate area of an automobile 20” and claim 5 “wherein the lens body is formed as cylindrical shape and installed on a casing to enable a driver to adjust the light projection angle;”) forward (Paragraph [0020]), side, and rearward  of the vehicle (Fig. 2, 20), the method comprising the steps of: 

    PNG
    media_image1.png
    602
    705
    media_image1.png
    Greyscale

Park does not specify identifying a presence of an object, wherein the object is external to the vehicle; determining object movement information of the object; and illuminating an area for the object using the one or more lights mounted to the passenger side of the vehicle based on the object movement information.
Park discloses identifying a presence of an object (Paragraph [0167]), wherein the object (Fig. 20a, 911 and 102) is external to the vehicle (Fig. 20a, 100); determining object movement (Paragraph [0161]) information of the object (Fig. 20a, 911 and 102); and illuminating an area (Fig. 20a, 900 and 912) for the object (Fig. 20a, 911 and 102) using the one or more lights mounted to the passenger side of the vehicle (Fig. 20a, right headlamp on passenger side) based on the object movement information (Paragraph [0153-158 & 0332 & 0518]).

    PNG
    media_image2.png
    533
    794
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with identifying a presence of an object, wherein the object is external to the vehicle; determining object movement information of the object; and illuminating an area for the object using the one or more lights mounted to the passenger side of the vehicle based on the object movement information for purpose of determination that the region of the beam pattern corresponds to a recognizable object associated with safety of the vehicle as disclosed by Park (Paragraph [0017]).
In regards to claim 2. Lin in view of Park discloses the method of claim 1, wherein the object movement information includes a location, direction and speed of the object (Park: Paragraph [0153-158 & 0167 & 0332 & 0518]).
In regards to claim 3. Lin in view of Park discloses the method of claim 1, further comprising the step of illuminating the area (Park: Fig. 20a, 900 and 912) for the object (Park: Fig. 20a, 911 and 102) using the one or more lights mounted to the passenger side of the vehicle (Park: Fig. 20a, right headlamp on passenger side) based on object movement information (Park: Paragraph [0153-158 & 0167 & 0332 & 0518]) and vehicle movement information (Park: Paragraph [0332]).
In regards to claim 4. Lin in view of Park discloses the method of claim 3, wherein the object movement information (Park: Paragraph [0153-158 & 0167 & 0332 & 0518]) and the vehicle movement information (Park: Paragraph [0332]) includes a location, direction and speed of the vehicle (Park: Paragraph [0028]) and the object (Park: Fig. 20a, 911 and 102).
In regards to claim 6. Lin in view of Park discloses the method of claim 1, further comprising the step of adjusting a light parameter (Park: Fig. 22 & Paragraph [0054]) of the one or more lights (Park: Fig. 8, 850-852) of the vehicle (Park: Fig. 1, 100) based on the object movement information (Park: Paragraph [0153-158 & 0332 & 0518]).
In regards to claim 9. Lin in view of Park discloses a system for illuminating a path for an object by a vehicle (Fig. 2, 20), the system comprising: the one (Fig. 1-5, 12-13) or more lights mounted to a passenger side of the vehicle (Fig. 2, 20) having an adjustable beam projection for selectively illuminating areas (Paragraph [0008 & 0016] “the lens body 13 in the embodiment is provided on the casing 11, able to be adjusted for light projection angle and either mounted by a metal seat 14 or stuck on appropriate area of an automobile 20” and claim 5 “wherein the lens body is formed as cylindrical shape and installed on a casing to enable a driver to adjust the light projection angle;”) forward, side, and rearward (Paragraph [0020]) of the vehicle (Fig. 2, 20)
Lin does not specify one or more processors; one or more lights in communication with the one or more processors, one or more sensors in communication with the one or more processors, the one or more sensors configured to detect the object and generate one or more signals based on a detection of the object; a memory device in communication with the one or more processors, the memory device comprising an object detection module having instructions that when executed by the one or more processors cause the one or more processors to identify a presence of the object based on the one or more signals generated by the one or more sensors and determine object movement information of the object based on the one or more signals generated by the one or more sensors; and {01289778}U.S. Patent Appln. Serial No. 16/552,432Page 4 of 11 Response to the Non-Final Office Action mailed December 8, 2021 Dated: January 31, 2022 the memory device further comprising an illumination module, the illumination module having instructions that when executed by the one or more processors cause the one or more processors to illuminate an area for the object using the one or more lights mounted to the passenger side of the vehicle based on the object movement information.
Park discloses one (Abstract) or more processors; 
one or more lights (Fig. 8, 850-852) in communication with the one or more processors (Fig. 8, 860 & Paragraph [0274]); 
one or more sensors (Fig. 7, 310-350) in communication with the one or more processors (Fig. 8, 860 & Paragraph [0274]), the one or more sensors (Fig. 7, 310-350) configured to detect the object (Paragraph [0149-167]) and generate one or more signals (Fig. 8, 860 and 300) based on a detection of the object (Paragraph [0149-167]); 
a memory device (Fig. 8, 820) in communication with the one or more processors (Fig. 8, 860 & Paragraph [0274]), the memory device (Fig. 8, 820) comprising an object detection module (Fig. 8, 860 and 300) having instructions that when executed by the one or more processors (Paragraph [0161]) cause the one or more processors (Paragraph [0161]) to 
identify a presence of the object (Paragraph [0149-167]) based on the one or more signals generated by the one or more sensors (Fig. 7, 310-350) and determine object movement information (Paragraph [0149-167]) of the object based on the one or more signals generated by the one or more sensors (Fig. 7, 310-350); and 
the memory device (Fig. 8, 820) further comprising an illumination module (Paragraph [0274]), the illumination module having instructions (Paragraph [0820]) that when executed by the one or more processors cause the one or more processors (Fig. 8, 860 & Paragraph [0274]) to 
illuminate using the one or more lights an area (Fig. 20a, road or cross street) for the object (Fig. 20a-b, 911 and 102) using the one or more lights (Fig. 20a, right headlamp on passenger side) mounted to the passenger side of the vehicle based on the object movement information (Fig. 20a, pedestrian walking).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lin with illuminate using the one or more lights an area for the object based on the object movement information. for purpose of determination that the region of the beam pattern corresponds to a recognizable object associated with safety of the vehicle and avoiding accidents or injury the pedestrians as disclosed by Park (Paragraph [0017]).
In regards to claim 10. Lin in view of Park discloses the system of claim 9, wherein the object movement information (Park: Paragraph [0153-158 & 0167 & 0332 & 0518]) includes a location, direction and speed of the object (Park: Paragraph [0153-158 & 0167 & 0332 & 0518]).
In regards to claim 11. Lin in view of Park discloses the system of claim 9, wherein the illumination module having instructions that when executed by the one or more processors (Park: Fig. 8, 860 & Paragraph [0274]) further cause the one or more processors (Park: Fig. 8, 860 & Paragraph [0274])  to illuminate the area (Park: Fig. 20a, 900 and 912) for the object using the one or more lights (Park: Fig. 20a, right headlamp on passenger side) mounted to the passenger side of the vehicle based on object movement information (Park: Paragraph [0153-158 & 0167 & 0332 & 0518]) and vehicle movement information (Park: Paragraph [0332]).
In regards to claim 12. Lin in view of Park discloses the system of claim 11, wherein the object movement information (Park: Paragraph [0153-158 & 0167 & 0332 & 0518]) and the vehicle movement information (Park: Paragraph [0153-158 & 0167 & 0332 & 0518]) includes a location, direction and speed of the vehicle (Park: Paragraph [0028]) and the object (Park: Fig. 20a, 911 and 102).
In regards to claim 14. Lin in view of Park discloses the system of claim 9, wherein the illumination module having instructions that when executed by the one or more processors (Park: Fig. 8, 860 & Paragraph [0274]) further cause the one or more processors (Park: Fig. 8, 860 & Paragraph [0274]) to adjust a light parameter (Park: Fig. 22 & Paragraph [0054]) of the one or more lights (Park: Fig. 8, 850-852) of the vehicle (Park: Fig. 1, 100) based on the object movement information (Park: Paragraph [0153-158 & 0332 & 0518]).
In regards to claim 16. Lin in view of Park discloses the system of claim 9, wherein the system is mounted within a vehicle (Park: Fig. 1, 100 and Fig. 8, 800).
In regards to claim 18. Lin in view of Park discloses a lighting device (Fig. 1-5, 12-13) for illuminating a path for an object by a vehicle (Fig. 2, 20) having one (Fig. 1-5, 12-13) or more lights, mounted to a passenger side of the vehicle (Fig. 2, 20) having an adjustable beam projection for selectively illuminating areas (Paragraph [0008 & 0016] “the lens body 13 in the embodiment is provided on the casing 11, able to be adjusted for light projection angle and either mounted by a metal seat 14 or stuck on appropriate area of an automobile 20” and claim 5 “wherein the lens body is formed as cylindrical shape and installed on a casing to enable a driver to adjust the light projection angle;”) forward, side, and rearward (Paragraph [0020]) of the vehicle (Fig. 2, 20),
Lin does not specify a non-transitory computer-readable medium for illuminating a path for an object by a vehicle having one or more lights the non-transitory computer-readable medium comprising instructions that when executed by one or more processors cause the one or more processors to: identify a presence of an object, wherein the object is external to the vehicle, determine object movement information of the object; and illuminate an area for the object using the one or more lights mounted to the passenger side of the vehicle based on the object movement information.
Park discloses A non-transitory computer-readable medium (Fig. 8, 860 & Paragraph [0274]) for illuminating a path for an object (Paragraph [0167]) by a vehicle (Fig. 20a, 100) having one (Fig. 20a, right headlamp on passenger side) or more lights, the non-transitory computer-readable medium comprising instructions that when executed by one or more processors (Fig. 8, 860 & Paragraph [0274]) cause the one or more processors (Fig. 8, 860 & Paragraph [0274]) to:  identifying a presence of an object (Paragraph [0167]), wherein the object (Fig. 20a, 911 and 102) is external to the vehicle (Fig. 20a, 100); determining object movement (Paragraph [0161]) information of the object (Fig. 20a, 911 and 102); and illuminating an area (Fig. 20a, 900 and 912) for the object (Fig. 20a, 911 and 102) using the one or more lights (Fig. 20a, right headlamp on passenger side) mounted to the passenger side of the vehicle based on the object movement information (Paragraph [0153-158 & 0332 & 0518]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Park with a non-transitory computer-readable medium for illuminating a path for an object by a vehicle having one or more lights the non-transitory computer-readable medium comprising instructions that when executed by one or more processors cause the one or more processors to: identify a presence of an object, wherein the object is external to the vehicle, determine object movement information of the object; and illuminate an area for the object using the one or more lights mounted to the passenger side of the vehicle based on the object movement information for purpose of determination that the region of the beam pattern corresponds to a recognizable object associated with safety of the vehicle as disclosed by Park (Paragraph [0017]).
In regards to claim 19. Lin in view of Park discloses the non-transitory computer-readable medium of claim 18, wherein the object movement information includes a location, direction and speed of the object (Park: Paragraph [0153-158 & 0167 & 0332 & 0518]).
In regards to claim 20. Lin in view of Park discloses the non-transitory computer-readable medium of claim 18, further comprising instructions that when executed by one or more processors (Park: Fig. 8, 860 & Paragraph [0274]) cause the one or more processors to illuminate the area for the object (Park: Fig. 20a, 911 and 102) based on object movement information (Park: Paragraph [0153-158 & 0167 & 0332 & 0518]) and vehicle movement information (Park: Paragraph [0332]).
In regards to claim 21. Lin in view of Park discloses the method of claim 1, wherein the area for the object is an area that the object is traveling towards (Park: Fig. 20a, 911 and 102 crossing) and does not include a present area that the object is currently occupying (Park: Fig. 20a, 911 and 102).

    PNG
    media_image2.png
    533
    794
    media_image2.png
    Greyscale

In regards to claim 22. Lin in view of Park discloses the system of claim 9, wherein the area for the object is an area that the object is traveling towards (Park: Fig. 20a, 911 and 102 crossing) and does not include a present area that the object is currently occupying (Park: Fig. 20a, 911 and 102).

    PNG
    media_image2.png
    533
    794
    media_image2.png
    Greyscale

In regards to claim 23. Lin in view of Park discloses the non-transitory computer-readable medium of claim 18, wherein the area for the object is an area that the object is traveling towards (Park: Fig. 20a, 911 and 102 crossing) and does not include a present area that the object is currently occupying (Park: Fig. 20a, 911 and 102).

    PNG
    media_image2.png
    533
    794
    media_image2.png
    Greyscale

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al [US 2009/0013922 A1] in view of Park et al [US 2018/0297511 A1] in view of Ohmura [US 2008/0225271 A1].
In regards to claim 7. Lin in view of Park discloses the method of claim 6, 
Lin in view of Park does not specify wherein the light parameter for the one or more lights includes one or more of a beam angle of the one or more lights, a beam size of the one or more lights, and a beam intensity of the one or more lights.
Ohmura discloses wherein the light parameter for the one or more lights (Fig 3-5. 80-90) includes one or more of a beam angle (Paragraph [0041-61]) of the one or more lights (Fig 3-5. 80-90), a beam size (Paragraph [0023-24 & 0039-0040]) of the one or more lights (Fig 3-5. 80-90), and a beam intensity (Paragraph [0008]) of the one or more lights (Fig 3-5. 80-90).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lin in view of Park with wherein the light parameter for the one or more lights includes one or more of a beam angle of the one or more lights, a beam size of the one or more lights, and a beam intensity of the one or more lights for purpose of the light-distribution angle may be calculated according to an actual road shape and to prevent dazzling  and improving a driver's visibility over obstacles, such as a pedestrian in an ambient environment of the vehicle the oncoming driver as disclosed by Ohmura (Paragraph [0033 & 0001]).
In regards to claim 15. Lin in view of Park discloses the system of claim 14, 
Lin in view of Park does not specify wherein the light parameter for the one or more lights includes one or more, a beam angle of the one or more lights, a beam size of the one or more lights, and a beam intensity of the one or more lights.
Ohmura discloses wherein the light parameter for the one or more lights (Fig 3-5. 80-90) includes one or more of a beam angle (Paragraph [0041-61]) of the one or more lights (Fig 3-5. 80-90), a beam size (Paragraph [0023-24 & 0039-0040]) of the one or more lights (Fig 3-5. 80-90), and a beam intensity (Paragraph [0008]) of the one or more lights (Fig 3-5. 80-90).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lin in view of Park with wherein the light parameter for the one or more lights includes one or more of a beam angle of the one or more lights, a beam size of the one or more lights, and a beam intensity of the one or more lights for purpose of the light-distribution angle may be calculated according to an actual road shape and to prevent dazzling  and improving a driver's visibility over obstacles, such as a pedestrian in an ambient environment of the vehicle the oncoming driver as disclosed by Ohmura (Paragraph [0033 & 0001]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al [US 2009/0013922 A1] in view of Park et al [US 2018/0297511 A1] and further in view of Futamura [US 2015/0246633 A1]
In regards to claim 8. Lin in view of Park discloses the method of claim 1, further comprising the steps of: the object (Park: Paragraph [0153-158 & 0332 & 0518]) movement information
Lin in view of Park does not specify determining when the area for the object is being illuminated by another vehicle having one or more lights; and illuminating the area for the object using the one or more lights mounted to the passenger side of the vehicle based on the object movement information and if another vehicle having one or more lights is illuminating the area.
Futamura discloses determining (Paragraph [0072]) when the area for the object (Fig. 7a, Pedestrian) is being illuminated by another vehicle (Fig. 6a-c, B and Fig 7a, another vehicle) having one or more lights (Fig. 7a, another vehicle headlights); and illuminating the area for the object (Fig. 7a, Pedestrian) using the one or more lights mounted to the passenger side of the vehicle (Fig. 7a, right headlamp on passenger side)based on the object (Fig. 7a, Pedestrian) and if another vehicle (Fig. 6a-c, B and Fig 7a, another vehicle) having one or more lights (Fig. 7a, another vehicle headlights) is illuminating the area.

    PNG
    media_image11.png
    460
    637
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    437
    624
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Lin in view of Park with determining when the area for the object is being illuminated by another vehicle having one or more lights; and illuminating the area for the object based on the object movement information and if another vehicle having one or more lights is illuminating the area for purpose of preventing glare on the other vehicle by the light irradiated from the own vehicle as disclosed Futamura (Paragraph [0015]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844